Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-25) and Species 1 (Figures 1-8) in the reply filed on 1/25/2022 is acknowledged. Applicant indicated that claims 1-15 read on elected Species 1. Claims 16-28 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groth (US 2002/0020647).
Regarding claim 1, Groth discloses a container (container shown in Fig. 1) capable of storing pen needles, the container comprising: a plurality of cavities (at 9), each cavity having a closed end (left side of 9 in Fig. 2) and an open end (at 6); and a plurality of rings (at 2), each ring including a plurality of arms (17/18 in Figs. 3-4) that is capable of retaining a pen needle in a first position (shown in Fig. 4) and in a second position (shown in Fig. 3); wherein the open end is flared outwardly (as shown in Fig. 1); and the plurality of arms are flared outwardly when the pen needle is in the first position (as shown in Fig. 4).
for storing pen needles”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the pen needles were not positively claimed in combination with the container, the container of the prior art must only be capable of storing pen needles in the manner described in the claims.
Regarding claim 3, Groth discloses the plurality of arms of each of the plurality of rings each includes a tapered jaw (free ends of 17/18); the container is capable of holding a pen needle which includes a hub (e.g. at 20 in Fig. 3); and in the first position, the plurality of tapered jaws of one of the plurality of rings can engage the hub of a pen needle (similar to that shown in Fig. 4).
Regarding claim 4, Groth discloses a portion of the plurality of tapered jaws is disposed below a distal end of the hub  of the pen needle (as shown in Fig. 4).
Regarding claim 5, the container of Groth is capable of storing a pen needle having a hub that includes castellations that engage the plurality of tapered jaws.
Regarding claim 6, the container of Groth is capable of storing a pen needle having a hub that does not substantially rotate when engaged to the plurality of tapered jaws in the first position.
Regarding claim 7, Groth discloses the plurality of arms of each of the plurality of rings each includes a tapered jaw (free end); the container of Groth is capable of storing a pen needle having a hub (e.g. at 20 in Fig. 3); and in the second position, the plurality of arms and the plurality of tapered jaws of one of the plurality of rings at least partially enclose the hub  of the pen needle (similar to that shown in Fig. 3).
Regarding claim 8, Groth discloses the plurality of tapered jaws are capable of being disposed beyond a proximal end of the hub of the pen needle.

Regarding claim 10, Groth discloses the plurality of arms are not substantially flared outwardly when the pen needle is in the second position (as shown in Fig. 3).
Regarding claim 11, Groth discloses the pen needle is capable of being locked in one of the plurality of rings in the second position and unable to be removed.
Regarding claim 12, Groth discloses the pen needle in the second position is capable of being disposed at a position deeper inside the container than the pen needle in the first position, depending on the specific pen needle disposed therein.
Regarding claim 13, Groth discloses each of the plurality of rings includes a base (portion of 2 that 17/18 extend from) having an opening (opening between 17 and 18); and a needle of the pen needle extends through the opening in the first and the second positions.
Regarding claim 14, Groth discloses a container (shown in Fig. 1) capable of storing pen needles, the container comprising: a plurality of cavities (9), each cavity comprising: a closed end (left end of 9 in Fig. 2); an open end (at 6); and a plurality of protrusions (at 17/18) that retains the pen needle in a first position (shown in Fig. 3) and in a second position (shown in Fig. 4); and a plurality of rings (at 2) that is each capable of engaging a hub of the pen needle; wherein in the first position, one of the plurality of rings is disengaged from the hub of the pen needle; and in the second position, one of the plurality of rings is engaged to the hub of the pen needle.
Regarding claim 15, the container of Groth is capable of storing a pen needle having a hub that includes castellations that engage a plurality of tapered jaws of the ring in the second position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Groth (US 2002/0020647) as applied to claim 1, in view of Dasbach et al. (US 2014/0076758). As described above, Groth discloses the claimed invention except for the cavities being interdigitated. However, Dasbach teaches a needle assembly storage container (1 – See Figs. 1-3) comprising a plurality of cavities (at 2) being interdigitated for the purpose of creating a compact container (See Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavities of Groth to be interdigitated as taught by Dasbach in order to form a compact container.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735